Cole, J.
It is conceded that the first tax deed offered in *430evidence was fatally defective. But it is insisted that the second deed was valid and conveyed the title. Various objections, however, are taken to that deed, only one of which will be noticed. It is objected that the deed does not follow the form prescribed by section 50, chap. 22, Laws of 1859; and that it is defective because it does not recite that the grantee named therein was the one who purchased the land at the tax sale, and to whom the tax certificate was issued, or that he was the assignee of such purchaser. Undoubtedly the deed should truly recite the fact whether the person depositing the tax certificate with the officer was the original purchaser, or that he is assignee of such purchaser. In other words, it must be substantially in the form prescribed by the legislature. That form is: “ Whereas, - (or assignee of -) has deposited,” etc. , The statute clearly contemplates that the name of the. purchaser shall be stated; or, if the person depositing the certificate is an assignee, that this fact shall appear, and that he is the as-signee of the purchaser. This is a material recital, and cannot be disregarded. Lain v. Cook, 15 Wis., 446; Lain v. Shepardson, 18 id., 59; Woodman v. Clapp et al., 21 Wis., 355. The recitals in the deed show that the lot was sold to the city of Milwaukee by the treasurer. Hence we cannot assume that the plaintiff, who deposited the certificate with the treasurer, was the purchaser at the tax sale. He is doubtless the assignee of the city, but the deed does not so state. The motion for a nonsuit should have been granted for the reason that neither deed offered in evidence conformed to the form prescribed in the -law of 1859.
By the Court. — The judgment of the circuit court is reversed, and a new trial awarded.